IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                          _______________

                            m 02-20029
                          _______________




                       RUSSELL S. BUCSANYI,

                                            Plaintiff-Appellant,

                              VERSUS

                       JO ANNE B. BARNHART,
                 Commissioner of Social Security,

                                            Defendant-Appellee.




                     _________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-01-CV-2406)
                    _________________________

                         December 4, 2002

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*



     IT IS ORDERED that the “Commissioner’s Unopposed Motion To

Reverse and Remand for Further Administrative Proceedings” is



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
GRANTED.   Specifically, the judgment of the district court is

VACATED, and this matter is REMANDED to the district court, which

is directed to enter final judgment remanding this matter to the

Commissioner of Social Security for further administrative pro-

ceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g).

     This court appreciates the candor of the Commissioner’s attor-

ney in acknowledging, albeit only a few days before oral argument,

that counsel “does not believe the [administrative law judge’s]

decision is defensible.”




                                2